EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Lapos-Kuchar on 4/27/2021.
The application has been amended as follows: 
Rejoin claims 9-10.
Cancel claim 43.
In claim 10, replace “the cured highly fluorinated elastomer” with “the cured fluoroelastomer composition”.
Claim 8 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/16/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 8-10, 16, 19-23, 25-27, 29, 37-42, 44 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 8, a curable composition comprising at least 50 mol% to no more than 65 mol% of TFE monomer, more than 35 mol% to less than 50 mol% of PMVE, and 0.01-1 mol% of Formula III CF2=CF-CF2)g-(O-CF(CF3)-CF2)h-O-(CF2)i-(O)j-CF2)k-CF(I)-X wherein X is selected from F or CF3; g is 0; h is 0 i is an integer selected from 1-5; j is an integer selected from 0 or 1; and k is an integer selected from 0-6, wherein at least 95% of the C-H bonds in the backbone of the highly fluorinated polymer are replaced by C-F or C-I bonds.
Claims 9-10, 16, 19-23, 25-27, 29, 37-42, 44 depend from claim 8 and therefore contain the limitations of claim 8.

The present claims are allowable over the closest prior art, namely Funaki (US 2012/0190796), Apostolo (US 2013/0261249), Kitaichi (EP 1548038), and Sheflbine (WO 2012/067936).
Funaki teaches a fluorinated elastic copolymer comprising repeat units of (a) tetrafluoroethylene, (b) a fluorinated monomer, and (c) a fluorinated diene monomer (abstract) where the ratio of (a)/(b) is 40-90 / 10-60 and the amount of repeat units (c) is 0.01-1 mol% (abstract). Funaki fails to teach an iodine containing monomer that falls in the scope of Formula III.
Apostolo teaches fluoroelastomers (abstract) having an iodine or bromine content of 0.05-7 wt% (¶73-75). Apostolo teaches cure site monomers include iodine containing perfluorovinylethers having the formula CF2=CF-(OCFCFR)n-(OCF2CF2CH2)m-I (¶ 70) where when R is F, m is 0 and n is 1. Apostolo fails to provide a motivation to use the iodine cure site monomers that fall in the scope of claimed Formula (III).
Kitaichi teaches fluororubber compositions having 0.05-2 wt% iodine (abstract) which include vinyl ether iodo monomers that overlap the claimed Formula III (pg. 2). Kitaichi fails to teach at least 50 mol% to no more than 65 mol% of TFE monomer, more than 35 mol% to less than 50 mol% of PMVE. Rather, Kitaichi teaches 40-70 mol% vinylidene fluoride units and 10-25 mol% TFE units (abstract) which fall outside the claimed range.
Sheflbine teaches a perfluoroelastomer formed from TFE, PMVE and a cure site monomer (pg. 11) where examples of cure site monomers include iodo vinyl ethers (¶ 40, pg. 7). Sheflbine fails to teach at least 50 mol% to no more than 65 mol% of TFE monomer, more than 35 mol% to less than 50 mol% of PMVE. The amounts of TFE and PMVE used by Sheflbine fall outside the claimed range and Sheflbine fails to provide any motivation to change the amounts of monomers.
The rejoined claims have been fully examined for patentability pursuant to 37 CFR 1.104 and deemed to be allowable. 
Because a curable composition comprising at least 50 mol% to no more than 65 mol% of TFE monomer, more than 35 mol% to less than 50 mol% of PMVE, and 0.01-1 mol% of Formula III CF2=CF-CF2)g-(O-CF(CF3)-CF2)h-O-(CF2)i-(O)j-CF2)k-CF(I)-X wherein X is selected from F or CF3; g is 0; h is 0 i is an integer selected from 1-5; j is an integer selected from 0 or 1; and k is an integer selected from 0-6, wherein at least 95% of the C-H bonds in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764